DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 5 is objected to because of the following informalities:  Based on context and the specification (see ¶0036), the recitation 2.2.5 appears to be a typographical error intended to be 2.25.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 depends from claim 1, and states that the EPDM “has a Mn/Mw in the range of 2.2.5 to 4.5”. It is known in the art of polymer chemistry that a polymer’s weight average molecular weight (Mw) is greater than or equal to its number average molecular weight (Mn); a polymer’s Mn/Mw would therefore be less than or equal to 1. It is unclear how a polymer can have a Mn/Mw greater than 1 as required by the recited range. For the purposed of examination on the merits, the examiner notes that this limitation has been interpreted to be a typographical error intended to state that the polymer has a Mw/Mn in the recited range (see ¶0036 of the specification filed 11/20/2019).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9, 11, 12 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canich et al, WO2016/114916.
Example 30 of Canich (¶00212-00213, Table 6) discloses the production of a polymer composition comprising 100 parts of a polymer (for claims 1, 9), 130 phr carbon black, corresponding to the claimed filler (for claims 1, 9); 70 phr SunparTM 2280 paraffinic oil, corresponding to the claimed processing oil (for claims 1, 9); and 7.54 phr total of a 
Said polymer is an EPDM comprising 701% by weight ethylene (for claims 1, 9); (deduced) 23.6% by weight propylene (for claims 1, 9); and 6.4% by weight ethylidene norbornene, corresponding to the claimed diene (for claims 1, 9). Said EPDM is further characterized by a Mooney viscosity of 60.7 (for claims 1, 9), a corrected Mooney relaxation area at 80 ML of 848 (for claims 1, 9), a long chain branching index (LCB) of 0.8 (for claims 1, 9), and a Mw of 245988 (for claims 3, 11)  (Table 5). The polymer used in the composition of prior art example 30 therefore corresponds to the claimed EPDM (for claim 1).
Regarding the claimed z average molecular weight (Mz): Canich teaches that the polymer of Example 30 is characterized by Mw of 245988 and a Mz/Mw of 3. Based on these numbers it is calculated that the prior art polymer is characterized by a Mz of 737964 (for claims 4, 12).
Regarding the claimed Mooney ratio: Canich is silent regarding the claimed property; however, it is reasonably expected that this property is met by the prior art. 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed in the previous paragraphs, Example 32 of Canich discloses a composition comprising the same components combined in the same ratio as in the claimed invention. Additionally, the prior art EPDM is characterized by the same properties used to define the EPDM used in the composition recited in the claims. As the prior art composition appears to be the same as the claimed invention, it is reasonably expected that its properties would necessarily be the same as claimed. The burden is therefore shifted to the applicant to provide evidence that the composition disclosed by Canich would not have the claimed property of Mooney ratio (for claims 7, 15).

Claims 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagadorn et al, US2018/0244817.
Hagadorn discloses the production of EPDM8 (Tables 5, 6), which is an EPDM comprising 42.5% by weight ethylene, (deduced) 55.1% by weight propylene, and 2.4% by weight ethylidene norbornene. Said EPDM8 is characterized by a Mooney viscosity of 77.2, a corrected Mooney relaxation area of 427, and a LCB of 0.938. Said EPDM8 was prepared by copolymerizing ethylene, propylene, and ethylidene norbornene using a catalyst complex comprising 2-(8-anilino-5,6,7,8-tetrahydronapthalen-1-yl)-N-(2,6-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canich et al, WO2016/114916, in view of Koda et al, US6410650.
As discussed earlier in this Action, Canich discloses an EPDM-based composition comprising an EPDM, a filler, a processing oil, and a curative, wherein said composition is used in the production of weather seals. Canich further teaches that the prior art composition can be foamed (00189).
Canich is silent regarding the addition of 0.1 to 25 phr of a foaming agent.
Koda discloses a foamable EPDM-based composition used in the production of seals. As taught by Koda, it was known in the art to add 1 to 20 phr of a foaming agent to EPDM compositions in order to induce the formation of the foam cellular structure (for claims 8, 16) (abstract; Column 26, lines 1-7).
Canich and Koda are both directed towards the same field of endeavor-i.e., the production of foamable EPDM-based compositions used in the production of seals. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Canich by adding 1 to 20 phr of a foaming agent, as taught by Koda, in order to promote foam formation.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn et al, US2018/0244817, in view of Koda, US6410650.
Hagadorn discloses the production of EPDM-2 (see Tables 3 and 4), which is an EPDM comprising 52.8% by weight ethylene (for claims 1, 9), 4.9% by weight ethylidene norbornene (for claims 1, 9), and (deduced) 42.3% by weight propylene (for claims 1, 9). Said EPDM-2 is characterized by a Mooney viscosity of 42.1 (for claims 1, 9), a corrected Mooney relaxation area of 394 (for claims 1, 9), a branching index of 0.908 (for claims 1, 9), a Mn of 60700 (for claim 2, 10), a Mw of 156600 (for claims 3, 11), Mw/Mn of 2.6 (for claims 5, 13), and Mz/Mn of about 5.7 (for claims 6, 14). Hagadorn teaches that the prior art EPDM can be extruded and is used in foaming applications to make articles such as weather seals (for claims 17-20) (¶0198, 0200).
Hagadorn is silent regarding the addition of the claimed amounts of filler, processing oil, and curative.
Koda discloses a foamable EPDM-based composition (abstract) used in the production of seals. As taught by Koda, it was known in the art to modify such compositions by adding 300 phr or less of a filler (for claims 1, 9) to enhance mechanical properties such as tensile strength (Column 23, lines 18-36), 150 phr or less of a process oil (for claims 1, 9) to act as a softening agent enhancing processability (Column 23, lines 37-59), and 0.1 to 10 phr of a sulfur-based curative (for claims 1, 9) to vulcanize the rubber in the desired shape (Column 24, lines 22-38), and 1 to 20 phr of a foaming agent to EPDM promote the formation of the foam cellular structure (for claims 8, 16) (Column 26, lines 1-7).
Hagadorn and Koda are both directed towards the same field of endeavor-i.e., the production of foamable EPDM-based compositions used in the production of seals. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Hagadorn by adding the claimed amounts of filler, processing oil, and curative, in order to obtain a final product which is a cured seal having the improved properties taught by Koda (for claims 1, 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765